Title: To George Washington from Colonel Morgan Lewis, 11 September 1778
From: Lewis, Morgan
To: Washington, George


          
            Albany 11th Sepr 1778
          
          It gives me Pain to be under the Necessity of addressing your Excellency on so
            disagreeable a Subject, as an attempt made by Brigr General Stark, not only to injure me
            in your Opinion, but even to strike at the Foundation of my character as a Servant of
            the Public.
          That the charges in General Star⟨k’s⟩ Letter to your Excellency (Copy of which was
            transmitted me by Charles Pettit Esqr:) are without Foundation and untrue, I am convinced will be made appear to your Excellency’s
            Sa⟨tis⟩faction; nor am I at a Loss for the Source that urged the General to his
            illeberal method of Revenge.
          My Office being of a Nature tha⟨t⟩ required the Strictest attention to my Duty an(d)
            the nicest Circumspection to avoid Complain⟨ts⟩ from either Civil or Military, I flatter
            Myself my Conduct which has hitherto  bee⟨n⟩ unimpeached, saving by General Stark, will be approved of by the unanimous
            Testimony of the most respectable Bodies in this Department and your Excellency from the
            Proofs inclosed to Mr Pettit, which he will have the Honor to lay before you, will perceive the Malevolence which induced the General to
            transmit your Excellency such Gross Misrepresentations. I have the Honor to be most
            respectfully—Your Excellency’s Obt Servt
          
            M. Lewis
          
        